Contracts; exhaustion of administrative remedies. — Plaintiff contracted with the Federal Aviation Agency for the construction of an Air Boute Traffic Control Center. Plaintiff alleges it incurred additional expense and damages due to a changed condition at the contract performance site; it notified the contracting officer who made a final decision on the additional compensation due plaintiff, from which decision plaintiff appealed to the Federal Aviation Agency Contract Appeals Panel. The appeal is still pending. This case comes before the court on defendant’s motion to dismiss without prejudice plaintiff’s petition filed in this court seeking an equitable adjustment due to the changed condition. Upon consideration of the motion, together with plaintiff’s response thereto, without oral argument, on the basis of the order entered by this court on February 19,1970, in Western Elec. Co. v. United States, Ct. Cl. No. 434-66, and the decision of this court in Zidell v. United States, ante at 331, on June 16, 1970, the court granted defendant’s motion and dismissed plaintiff’s petition without prejudice.